J-S57034-18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :           PENNSYLVANIA
                   Appellee                 :
                                            :
                      v.                    :
                                            :
WILL M. WILLIAMS,                           :
                                            :
                   Appellant                :     No. 1066 EDA 2018

            Appeal from the Judgment of Sentence March 6, 2018
              in the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0002819-2017

BEFORE:     PANELLA, J., PLATT, J.* and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:            FILED DECEMBER 05, 2018

      Will M. Williams (Appellant) appeals from his March 6, 2018 judgment

of sentence imposed after he was found guilty of possession of a controlled

substance with intent to deliver (PWID), possession of a controlled substance,

possession of drug paraphernalia, and false identification to a law enforcement

officer. After review, we affirm.

      On April 7, 2017, at about 4:00 p.m., Detective Corey Cooper of the

Darby Township Police Department was at a car impound lot when he

observed Appellant exit a car on the street and walk into the fenced yard of

the lot. Appellant walked directly to another car located in the yard of the lot,

failing to check in at the office or with the lot owner before proceeding to that

car. The lot owner confronted Appellant in the yard about what he was doing,

and the two got into a verbal altercation. Detective Cooper approached and



*Retired Senior Judge assigned to the Superior Court.
J-S57034-18



could hear Appellant and the owner arguing about the car and its contents.

Appellant then turned with the right side of his body facing Detective Cooper,

and Detective Cooper observed in Appellant’s coat pocket an amber-colored

pill bottle with the prescription label torn off.    Detective Cooper identified

himself as a police officer and asked Appellant about the pills in his pocket.

Appellant took the bottle out of his pocket, handed it to Detective Cooper, and

said nervously “they aren’t mine.” N.T., 1/12/2018, at 10. He claimed the

pills belonged to the person who was operating the car from which he had

exited on the street, but when Detective Cooper looked over to the street,

that car was gone. The parties stipulated that the bottle contained 37 pills of

alprazolam, also known as Xanax,1 a controlled substance.

        Appellant was taken into custody, transported to the police station, and

searched incident to arrest.     Appellant had, inter alia, about $400 in U.S.

currency in smaller denominations2 on his person.          At the police station,

Detective Cooper was unable initially to confirm Appellant’s identity because

Appellant refused, on multiple occasions, to give Detective Cooper his correct

name and birthdate.       Eventually, Appellant gave Detective Cooper his real

name.

        Based on the foregoing, Appellant was charged with the aforementioned

offenses and a nonjury trial was held on January 12, 2018. On January 16,

1   Throughout the trial transcript, Xanax is spelled incorrectly as “Xanas.”

2 Specifically, Appellant had nineteen $20 bills, one $10 bill, one $5 bill, and
three $1 bills. N.T., 1/12/2018, at 11.

                                       -2-
J-S57034-18



2018, the trial court found Appellant guilty of the aforementioned offenses.

On March 6, 2018, the trial court sentenced Appellant to an aggregate term

of 9 to 24 months of incarceration. Appellant timely filed a notice of appeal.

Both Appellant and the trial court complied with Pa.R.A.P. 1925.

      On appeal, Appellant challenges the sufficiency of the evidence

supporting his convictions for PWID and false identification to a law

enforcement officer.    Appellant’s Brief at 5.      Accordingly, the following

principles apply.

      The standard of review for a challenge to the sufficiency of the
      evidence is to determine whether, when viewed in a light most
      favorable to the verdict winner, the evidence at trial and all
      reasonable inferences therefrom is sufficient for the trier of fact to
      find that each element of the crimes charged is established beyond
      a reasonable doubt. The Commonwealth may sustain its burden
      of proving every element beyond a reasonable doubt by means of
      wholly circumstantial evidence.

      The facts and circumstances established by the Commonwealth
      need not preclude every possibility of innocence. Any doubt raised
      as to the accused’s guilt is to be resolved by the fact-finder. As
      an appellate court, we do not assess credibility nor do we assign
      weight to any of the testimony of record. Therefore, we will not
      disturb the verdict unless the evidence is so weak and inconclusive
      that as a matter of law no probability of fact may be drawn from
      the combined circumstances.

Commonwealth v. Wanner, 158 A.3d 714, 717-18 (Pa. Super. 2017)

(quoting Commonwealth v. Vogelsong, 90 A.3d 717, 719 (Pa. Super. 2014)

(citations and quotations omitted)).

      To sustain a conviction for the crime of PWID, the Commonwealth must

prove that Appellant possessed a controlled substance with the intent to


                                       -3-
J-S57034-18


manufacture or deliver it. See 35 P.S. § 780–113(a)(30); Commonwealth

v. Goodwin, 928 A.2d 287, 291-92 (Pa. Super. 2007) (en banc).

      The intent to deliver may be inferred from an examination of the
      facts and circumstances surrounding the case. Factors which may
      be relevant in establishing that drugs were possessed with the
      intent to deliver include the particular method of packaging, the
      form of the drug, and the behavior of the defendant.

Goodwin, 928 A.2d at 292 (citations omitted). Another factor to consider is

“large sums of cash found in possession” of a defendant. Commonwealth v.

Ratsamy, 934 A.2d 1233, 1238 (Pa. 2007) (citation omitted).             Further,

“expert testimony is important in drug cases where the other evidence may

not conclusively establish that the drugs were intended for distribution. Such

testimony is admissible to aid in determining whether the facts surrounding

the possession of controlled substances are consistent with intent to deliver.”

Id. at 1236-37 (citation omitted).

      Here, it is undisputed that Appellant possessed 37 pills of Xanax that

were not prescribed to him. See TCO, 5/14/2018, at 7; Appellant’s Brief at

6. However, Appellant contends the Commonwealth did not prove he intended

to deliver the Xanax. Appellant’s Brief at 11-16.

      The Commonwealth elicited testimony from Detective Cooper on direct

examination that was consistent with the facts summarized supra. See N.T.,

1/12/2018, at 5-14.      With respect to Appellant’s intent to deliver, the

Commonwealth presented the expert testimony of Steven Banner, a detective

in the narcotics unit of the Delaware County District Attorney’s Office, Criminal


                                      -4-
J-S57034-18


Investigation Division. He was qualified, without objection,3 as an expert in

the field of narcotics and narcotics investigations. Id. at 21-23. Detective

Banner opined that based on his training, education, and experience,

Appellant possessed the Xanax with intent to deliver. Id. at 23-26. Detective

Banner explained that the ripped-off label on the bottle, high dosage and

quantity of pills, the amount of cash found on Appellant, and the smaller

denominations of bills demonstrated Appellant possessed the Xanax with

intent to deliver. Id.

      Specifically, Detective Banner testified that the torn label on the bottle

is a “tell-tale sign of a drug dealer.” Id. at 24. The pills were not prescribed

to Appellant and the name of the person to whom they were prescribed was

removed from the bottle. Nicknamed “mind racers,” Xanax pills range from

.25 to 2 milligrams each, and the pills recovered from Appellant were at the

highest end of that range at two milligrams each. Id. According to Detective

Banner, just one milligram of Xanax is highly potent. Id. Detective Banner

testified that in his experience, “no one in their right mind would have 37 of

these on their person, nor would a doctor typically prescribe over 30 pills” and

the average user typically does not take more than one milligram per day.



3 To the extent Appellant argues that Detective Banner “exceeded the scope
of his purported expertise,” see Appellant’s Brief at 15, the claim is waived
for failure to raise such an objection at trial. See Commonwealth v. Viall,
890 A.2d 419, 423-24 (Pa. Super. 2005) (finding waiver where Viall failed to
object at trial to detective’s testimony as exceeding scope of admissible expert
testimony).

                                     -5-
J-S57034-18


Id. He also opined that an addict would not have that quantity of pills on his

person, explaining that even if an addict “got a good deal” and bought a

month’s supply, he would only take one pill per day and would not carry that

month supply on him. Id. Detective Banner also found significant the $400

cash found on Appellant because in his experience, “the average person

doesn’t walk around with 400 bucks in their pocket.”4 Id. Further, according

to Detective Cooper, Xanax is “commonly sold by drug dealers on the street.”

Id. at 10.   When Detective Cooper asked Appellant about the pills in his

pocket, Appellant acted nervously and said the pills were not his. Id. Based

on the foregoing, we find that the evidence at trial and all reasonable

inferences therefrom, when viewed in a light most favorable to the

Commonwealth as the verdict winner, are sufficient for the trial court, as

factfinder, to find Appellant intended to deliver the Xanax.

      To sustain a conviction for the crime of false identification to a law

enforcement officer, the Commonwealth must prove that Appellant

      furnishe[d] law enforcement authorities with false information
      about his identity after being informed by a law enforcement
      officer who is in uniform or who has identified himself as a law
      enforcement officer that [Appellant] is the subject of an official
      investigation of a violation of law.


4 To the extent Appellant argues that there could have been an innocent
explanation for his possessing $400 cash, see Appellant’s Brief at 14, we note
that the trial court, as factfinder, was free to believe all, part, or none of
Detective Banner’s testimony. See Commonwealth v. Watkins, 843 A.2d
1203, 1211 (Pa. 2003).



                                     -6-
J-S57034-18


18 Pa.C.S. § 4914(a). The trial court offered the following in support of its

determination that Appellant falsely identified himself to law enforcement.

             Here, [Appellant] was arrested and in a holding cell at the
       police station. Detective Cooper’s actions made it clear that
       [Appellant] was arrested and under investigation for possession
       of drugs. [Appellant] then lied about his identity. It was only
       after [Appellant] realized he was not going anywhere and would
       eventually be identified that he finally revealed his true identity.
       Detective Cooper’s conduct clearly and unequivocally informed
       [Appellant] that he was being officially investigated.         This
       evidence is sufficient to prove his guilt.

TCO, 5/14/2018, at 9.

       Appellant argues that there was no evidence that police expressly

warned him that he was under official investigation, in violation of

Commonwealth v. Kitchen, 181 A.3d 337 (Pa. Super. 2018) (en banc) and

In re D.S., 39 A.3d 968 (Pa. 2012). Appellant’s Brief at 19. In Kitchen,

Kitchen was pulled over by a police officer for a traffic violation. 181 A.3d at

338.    When the officer approached her car, he asked for her license,

registration, and insurance. Id. When she could not produce the documents,

Kitchen provided false identification. Id. at 339. She was charged with and

convicted of, inter alia, the offense of false identification to a law enforcement

officer. Id. at 338. On appeal, Kitchen argued that her conviction could not

stand because she had not been informed she was the subject of an official

investigation. Id. at 341. In interpreting the statute, this Court found that

“to sustain a conviction for [false identification to a law enforcement officer],

the Commonwealth must prove that the individual was told by police that he


                                      -7-
J-S57034-18


or she was under investigation, and that must occur prior to the individual’s

presentment of false identity information.” Id. at 345.

     Further, in Kitchen this Court examined D.S., explaining that

     while investigating an armed robbery, plainclothes officers
     approached D.S. and two other individuals in a park, as D.S.
     matched the robbery victim’s description of his assailant. The
     police ordered D.S. and his cohorts to put their hands in the air,
     and then demanded their names, ages, and addresses. D.S.
     responded with a fake name. The officers did not identify
     themselves as police, nor did they specifically and/or verbally
     inform D.S. that he was under investigation. Nevertheless, D.S.
     was charged with, and ultimately adjudicated delinquent of, a
     [false identification to a law enforcement officer] offense.

Kitchen, 181 A.3d at 344. In D.S., our Supreme Court made clear that

     [u]nder the plain language of the statute, three conditions must
     be satisfied before an individual will be found to have violated [18
     Pa.C.S. § 4914] by providing false information about his identity.
     First, if the law enforcement officer is not in uniform, the officer
     must identify himself as a law enforcement officer. Second, the
     individual must be informed by the law enforcement officer that
     he is the subject of an official investigation of a violation of law.
     Third, the individual must have furnished law enforcement
     authorities with false information after being informed by the law
     enforcement officer that he was the subject of an official
     investigation of a violation of law.

39 A.3d at 974. Because the officers did not identify themselves as police or

specifically inform D.S. that he was under investigation, our Supreme Court

found the evidence was insufficient to support D.S.’s adjudication of

delinquency. Id. at 975.

     We find the instant case distinguishable from Kitchen and D.S. In those

cases, the appellants were not in police custody when they provided fake



                                     -8-
J-S57034-18


names. Rather, they were approached and asked for their identification by

law enforcement officers, but were unaware at that point why police were

questioning them. In contrast here, Appellant already had been informed he

was being taken into police custody for drug violations and had been

transported to the police station when he provided a fake name.             N.T.,

1/12/2018, at 11, 13. As such, Appellant need not have been told expressly

by police that he was the subject of an official investigation before police asked

for his identification at the station. Thus, when viewing the evidence in the

light most favorable to the Commonwealth as the verdict winner, we find there

is sufficient evidence to meet the three conditions of the statute: (1) Detective

Cooper identified himself and his partner as police officers, id. at 9; (2)

Appellant was informed he was the subject of an official investigation, as

evidenced by his arrest for drug violations and transport to the police station,

id. at 11, 13; and (3) Appellant gave law enforcement officials fake names,

id. at 13.

      Based on the foregoing, we conclude that the Commonwealth introduced

sufficient evidence to establish that Appellant committed the aforementioned

crimes.

      Judgment of sentence affirmed.




                                      -9-
J-S57034-18


Judgment Entered.




Joseph D. Seletyn, Esq.

Prothonotary




Date: 12/5/18




                          - 10 -